Charles E. Drake, Esq. County Attorney, Hamilton
You have asked whether a proposal to relocate the county board of elections from the Town of Lake Pleasant to the Town of Indian Lake is subject to a mandatory referendum. You have informed us that the board of elections currently is not located within the limits of any village or city.
Under section 216 of the County Law, the county legislative body is authorized to relocate any county office within the county subject to certain exceptions. One exception is that the board of elections, if located in a city or village, may not "be removed beyond the limits of such city or village" without approval by the affirmative vote of a majority of the voters of the county.
The board of elections is not located in a city or village. Thus, the condition which activates the referendum requirement, proposed removal of the office from a city or village, is not present. The proposed relocation of the board of elections from an unincorporated area of a town to another town is not subject to referendum.
We conclude that a proposal to relocate a board of elections from an unincorporated area of a town is not subject to referendum.